Name: Commission Regulation (EEC) No 459/84 of 22 February 1984 re-establishing the levying of customs duties on woven fabrics of synthetic fibres, unbleached or bleached, products of category ex 3 (code 0033), originating in Brazil, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3570/83 apply
 Type: Regulation
 Subject Matter: tariff policy;  leather and textile industries
 Date Published: nan

 No L .53/ 16 Official Journal of the European Communities 24. 2. 84 COMMISSION REGULATION (EEC) No 459/84 of 22 February 1984 re-establishing the levying of customs duties on woven fabrics of synthetic fibres, unbleached or bleached, products of category ex 3 (code 0033), originating in Brazil , to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3570/83 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, tonnes ; whereas on 16 February 1984 imports of the products in question into the Community, originating in Brazil , a country covered by preferential tariff arrangements, reached and were charged against that ceiling ;Having regard to the Treaty establishing the European Economic Community, whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Brazil , Having regard to Council Regulation (EEC) No 3570/83 of 16 December 1983 applying generalized tariff preferences for 1 984 in respect of textile products originating in developing countries ('), and in parti ­ cular Article 4 thereof, HAS ADOPTED THIS REGULATION : Whereas Article 2 of that Regulation provides that preferential tariff treatment shall be accorded, for each category of products subjected to individual ceilings not allocated among the Member States, within the limits of the quantities specified in column 7 of its Annexes A or B, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; whereas Article 3 of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant indivi ­ dual ceilings have been reached at Community level ; Article 1 As from 27 February 1984, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3570/83, shall be re-established in respect of the following products, imported into the Community and originating in Brazil : Whereas, in respect of woven fabrics of synthetic fibres, unbleached or bleached, products of category ex 3 (code 0033), the relevant ceiling amounts to 7,4 Code Category CCT heading No NIMEXE code (1984) Description 0 ) (2) (3) (4) 0033 ex 3 ex 56.07 A 56.07-04, 10 , 20 , 30, 39, 45 Woven fabrics of man-made fibres (discontinuous or waste) : A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics :  Unbleached or bleached (&gt;) OJ No L 362, 24. 12 . 1983, p. 92 . 24. 2. 84 Official Journal of the European Communities No L 53/ 17 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 February 1984. For the Commission Karl-Heinz NARJES Member of the Commission